Title: To Alexander Hamilton from William Ellery, 10 February 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] February 10, 1794. “By the last post I recd. your letter of the 31st. of Dece. last acknowledgg. the receipt of two duplicate Rects of the Bank of Providence No. 49. 53 amountg. to Fifteen thousand Dollars. Your letter too of the 23d. of Jany. last, concerning the forwardg. by the district Atto. of New york of the documents relative to the papers of the Enterprize requested by me.… The papers concerng. the Enterprize had not been forwarded to me by the district Atto. of New york on the 11th of January last. On the 26th. of that month I received a letter from the Colle. of New york dated New york 16th. January 1794 with its enclosures.… he attributes the Libel and Claim not being transmd. to me [to] some unavoidable delays at the Clerks offe.… I forgot to mention in its proper time that I had issued a Writ against Garner Hammond master of the Ship Commerce from St. Petersburg for not having a manifest on board at his arrival in this Port. A Statement of the facts have been transmitted to you by the Judge of the District Court.…”
